LAMBERT, Justice,
dissenting.
In this case, eight Kentucky State Penitentiary inmates escaped from Three Cell House. Three of the inmates murdered Mr. and Mrs. Vester. The Vesters’ bodies were found six days after the escape, but their son had been unable to reach his parents during each of the two preceding days. Therefore, it is not clear that the murders occurred six days after the escape, a suggestion which has been broadly assumed to be true1 and which appears to have influenced the decision-making. More probably, the murders occurred four days after the escape.
The Commonwealth’s investigation revealed numerous security violations and concluded that the escape “would not have occurred had the established policies and procedures been followed.” Three Cell House housed “the most dangerous inmates of the prison” and Hall, Quintero and Blan-ton were all serving long terms for having committed violent crimes. There is no doubt as to the negligence of the Commonwealth. The only issue is whether its negligence was the proximate cause of the Ves-ters’ deaths. The majority has held that it was not.
On September 30, 1997, this Court rendered an opinion in Watts, et al. v. K, S & H, a Partnership, et al., 957 S.W.2d 233 (Ky. 1997), a ease in which the central issue was whether the evidence justified submitting the question of causation to the jury. In Watts one of the teenage boys had purchased beer and spirits which he shared with his friends, and a few hours later, two of them, while under the influence of alcohol, struck the Watts ear grievously injuring a child. We held that it was not unforeseeable that one of a group of underage boys who purchased beer and rum on a school morning would share that pruchase with others and that one or more of the others would drive an automobile and cause a disastrous collision. We concluded the issue as follows: “this cause was properly submitted to the jury to determine whether Appellees violated their statutory duty and whether that violation led to a series of events that could have been foreseen.” Watts, at 239. I am unable to harmonize the highly restrictive view of foreseeability and proximate cause in this case with our decision in the Waits case. If, as we have held, it was foreseeable in Watts that a disastrous collision would result from the illegal sale of alcoholic beverages to a teenager, it was virtually guaranteed that one or more of these eight prison escapees would rob and kill citizens in an effort to make good their escape.2 Perceptively, the Court of Appeals concluded that “homicidal acts by the escapees were foreseeable and thus the Commonwealth’s negligence was as a matter of law the proximate cause of the Vesters’ deaths.”
The majority opinion is flawed in its fealty to Fryman v. Harrison, Ky., 896 S.W.2d 908 (1995), as the cases ar too dissimilar to have one significantly influence the other. In *208Fryman, the individual who was mistakenly released had been free on a $15,000 bond, apparently without incident, but was remanded to custody only because his parents sought and obtained release from the bond. The charge against the defendant was first degree assault and wanton endangerment against a woman and the person whom he ultimately assaulted was another man. The inmate mistakenly released in Fryman bears no resemblance to the eight Kentucky State Penitentiary Three Cell House escapees in this case. While it was not foreseeable that the defendant in Fryman would assault another, it was a certainty that the eight escapees, all classified as dangerous and serving long terms in prison, would commit whatever crimes they believed to be necessary to remain at large.
KRS 44.070(1) provides that under the Board of Claims Act, persons may be compensated “for damages sustained ... as a proximate result of negligence on the part of the Commonwealth.” The Act makes no suggestion that the negligence standard under the Board of Claims Act is different than the standard which would apply in circuit court, but for sovereign immunity. University of Kentucky v. Guynn, Ky., 372 S.W.2d 414 (1963). There is no distinct brand of negligence and causation applicable to Board of Claims actions against the Commonwealth. When the claim is against the Commonwealth and is predicated on the only available theory of recovery under the Act, negligence and proximate cause, we should not impose an elevated standard of proof.
For these reasons, I dissent.
GRAVES and STUMBO, JJ., join this dissenting opinion.

. The relevant Board of Claims findings on this point are as follows:
Plaintiff Wayne Vester testified at the hearing in regard to the murders of his parents. Wayne had visited his mother and father the weekend prior to their deaths, and had left them in good spirits on Sunday, June 19, 1988. Wayne stated he had tried to call his parents the next day, June 20, but was unable to reach them. He reasoned that they were either fishing or at the grocery store and he was not concerned. On Tuesday, June 21, when his father failed to keep an appointment, Wayne called but again received no answer. On Wednesday, June 22, Wayne finally reached a friend of the Vesters and asked him to check on them. Shortly thereafter, it was discovered that the couple had been murdered and Wayne was advised to return to the scene.


. While drunken driving is a scourge, not all drunken drivers kill or maim themselves or others. Most do not. It would be far more probable that a high security classified escapee from a maximum security prison would commit a felony in the process of escape than that a drunken driver would crash his vehicle.